This is a proceeding brought originally in this court, under section 36 óf the Public Officers Law, for the removal of Glenn Brundage as town superintendent of highways of the town of Tompkins, County of Delaware. The matter was referred to Official Referee Santry who took testimony and certified the same back to this court; This court finds: 41) That Glenn Brundage was elected to the office of town superintendent of Highways of the town of Tompkins in the fall of 1947 and was re-elected in the fall of 1949, and was in office at the time the proceeding was brought. (2) That during the years 1948, 1949 and 1950 he was paid moneys for work, with town equipment and labor, amounting to $2,904.45. (3) That on his own admission he appropriated about $1,000 of this sum for his own personal use; that this conduct constituted malfeasance in office. (4) Accordingly he is removed from the office of town superintendent of highways of the town of Tompkins, Delaware County, and an order to that effect may be entered forth*1003with. Personal service of the order to be entered herein is directed to be made upon the respondent. Poster, P. J., Brewster, Deyo, Bergan and Coon, JJ., concur.